 



Exhibit 10.97
Visual Studio Partner
Master Agreement
The Microsoft entity specified in Exhibit A (“us”) and “you,” the entity signing
below, agree as follows.

1.   SCOPE. This Master Agreement contains the general terms for participation
in various Microsoft partner initiatives relating to Microsoft software
development technologies. This Master Agreement is supplemented by addenda
containing the specific terms for participation in individual initiatives
(“Addenda”). Addenda may be signed by us or our affiliates. If there is any
inconsistency between this Master Agreement and an Addendum, the Addendum will
prevail.

2.   DEFINITIONS. All references to this “Master Agreement” are meant to include
all Addenda and other attachments, except where the context indicates otherwise.
In addition, the following definitions apply:

  2.1   “Eligible Products” means your software products as described in the
Addenda we sign with you.     2.2   “Microsoft Platforms” means any current and
future Microsoft operating system products, Microsoft run-time technologies
(such as the .NET Framework), and Microsoft application platforms (such as
Microsoft® Office or Microsoft® Dynamics) that we offer during the Term.     2.3
  “Software” means any Microsoft software or other materials we provide you
under this Master Agreement.

3.   INSTALLATION AND USE RIGHTS.

  3.1   General. You may install and use copies of the Software to design,
develop, and test Eligible Products.     3.2   Pre-Release Code. The Software
may include pre-release code. The license terms with the pre-release code apply
to your use of it. If an Addendum gives you additional rights to pre-release
code, you also have those rights. In addition to any rights granted in the
license terms accompanying pre-release code or in an Addendum, you may, in
accordance with this Master Agreement, distribute Eligible Products that include
or are developed from the pre-release code if and only if we (a) give you our
prior written consent; or (b) you test and verify that the Eligible Products are
fully compatible with the “release to manufacturing” version of such code.    
3.3   Third Party Materials. The Software may include third party programs or
materials. The license terms with those programs or materials apply to your use
of them, and we are not liable for them.

4.   DISTRIBUTION RIGHTS AND REQUIREMENTS.

  4.1   Distribution Rights. The Software may contain the following items
(“Distributable Code”) that you may distribute in conjunction with Eligible
Products if you comply with Section 4.2:

  •   REDIST.TXT Files. You may copy and distribute the object code form of code
listed in REDIST.TXT files, if any.     •   Sample Code. You may modify, copy,
and distribute the source and object code form of code marked as “sample,” if
any.     •   Image Library. You may copy and distribute images and animations in
the Image Library, if any, as described in the software documentation. You may
also modify that content. If you modify the content, it must be for use that is
consistent with the permitted use of the unmodified content.

 



--------------------------------------------------------------------------------



 



  4.2   General Restrictions.

  •   Pass-Thru Terms. You will require distributors and external end users of
Distributable Code to agree to terms that protect it at least as much as this
Master Agreement.     •   Copy Quality. You will ensure that the copies of
Distributable Code you distribute are equivalent in quality to the copies
included in the Software. At our request, you will send us representative copies
for our inspection. If we notify you that we are dissatisfied with the quality
of your copies, you will promptly correct the deficiencies.     •   Legal
Notices. You will not alter any copyright, trademark, patent, or other legal
notice or disclaimer in the Distributable Code.     •   Microsoft Platforms. You
will not distribute the Distributable Code to run on a platform other than a
Microsoft Platform.     •   Malware. You will not include Distributable Code in
malicious, deceptive, or unlawful programs.     •   Excluded Licenses. You will
not modify or distribute the source code of any Distributable Code so that any
part of it becomes subject to an Excluded License. An “Excluded License” is one
that requires, as a condition of use, modification, or distribution, that
(a) the code be disclosed or distributed in source code form; or (b) others have
the right to modify it.

  4.3   Eligible Product Restrictions.

  •   Copyright Notices. You will display your valid copyright notice on
Eligible Products.     •   Our Trademarks. You will not use Microsoft trademarks
in Eligible Products’ names or in a way that suggests Eligible Products come
from or are endorsed by Microsoft. You may, however, refer to Microsoft products
or services in accordance with our trademark guidelines, currently located at
http://www.microsoft.com/trademarks.     •   Virus and Spyware Tests. You will
test and clean all your copies of Distributable Code, using the best
commercially available (in your reasonable judgement) antivirus and antispyware
software, before you distribute them in conjunction with Eligible Products.

5.   SUBLICENSE RIGHTS. You may permit (a) independent contractors to install
and use copies of the Software to help you design, develop, or test Eligible
Products; and (b) distributors to copy and distribute the Distributable Code as
part of Eligible Products. However, your contractors and distributors must
comply with all terms applicable to you, and you will be jointly and severally
responsible for breach of any such terms by your contractors or distributors.

6.   SCOPE OF LICENSE. The Software is licensed, not sold. This Master Agreement
only gives you some rights to the Software. We reserve all other rights. Unless
applicable law gives you more rights despite this limitation, you may use the
Software only as expressly permitted herein. In doing so, you must comply with
any technical limitations in the Software that only allow you to use it in
certain ways. You may not:

  •   reverse engineer, decompile, or disassemble the Software, except and only
to the extent that applicable law expressly permits, despite this limitation;  
  •   publish the entire Software for others to copy;

 



--------------------------------------------------------------------------------



 



  •   rent, lease, or lend the Software; or     •   transfer the Software to any
third party.

The patent rights, if any, granted hereunder only apply to the Software, and do
NOT extend to any component or file not included in the Software (such as
modifications or derivative works of the Software, other software or technology
needed to use the Software, or combinations of the Software with other software
or hardware).

7.   OTHER SOFTWARE TERMS.

  7.1   Acceptance. The Software and any media are deemed accepted upon your
receipt of them.     7.2   Support. Unless expressly provided in Addendum, we
may not provide support services for the Software. You, however, will be
responsible for providing support for Eligible Products.

8.   PAYMENT TERMS.

  8.1   Program Fees. We will invoice you for any fees you must pay under an
Addendum. You will pay all invoices within 45 days after the invoice date, in
accordance with the instructions in our invoice. We may assess a late payment
charge of 1.5% per month or the highest lawful rate, whichever is less, on all
past due amounts. All amounts payable will be reported, invoiced, and paid in
U.S. dollars.

  8.2   Taxes.

  (a)   The amounts you pay do not include any foreign, U.S. federal, state,
local, municipal, or other governmental taxes, duties, levies, fees, excises, or
tariffs arising out of or relating to the transactions contemplated herein.
However, you will pay us any applicable value added, goods and services, sales
or use taxes, or like taxes that are owed by you solely as a result of entering
into this Master Agreement and which are permitted to be collected from you by
us under applicable law. You may provide us a valid exemption certificate, in
which case we will not collect taxes covered by such certificate. We are not
liable for any of your taxes that you are legally obligated to pay that are
incurred or arise in connection with or are related to the sale of goods and
services hereunder (including net income or gross receipts taxes, franchise
taxes, and/or property taxes), and all such taxes will be your financial
responsibility. You will defend. indemnify, and hold us harmless from any of the
foregoing taxes (including sales or use taxes paid by you to us) or claims,
causes of action, costs (including reasonable attorneys’ fees), and any other
liabilities of any nature whatsoever related to such taxes.     (b)   If any
non-U.S. tax authorities determine that taxes must be withheld on your payments
to us, you may deduct such taxes from the amount you owe us and pay them to the
appropriate taxing authority, but only if you promptly secure and give us an
official receipt for such taxes or other documents necessary to enable us to
claim a U.S. Foreign Tax Credit. You will ensure that any taxes withheld are
minimized to the extent possible under applicable law.     (c)   This
Section 8.2 governs the treatment of all taxes arising as a result of or in
connection with this Master Agreement, notwithstanding any other provision.

  8.3   Delivery Terms. All media we provide you will be delivered DDU
(Delivered Duty Unpaid) (as defined in Incoterms 2000) at the port of entry for
your country.

9.   FEEDBACK. If you give us feedback about the Software, you give us, without
charge, the right to use, share, and commercialize your feedback in any way and
for any purpose. You also give to third parties, without charge, any patent
rights needed for their products, technologies, and services to use or interface
with any specific parts of any Microsoft software or service that includes the
feedback. You

 



--------------------------------------------------------------------------------



 



will not give feedback that is subject to a license that requires us to license
our software or documentation to third parties because we include your feedback
in them. We may also use any technical information we gather or derive as part
of support or other services provided to you in connection with this Master
Agreement, in order to improve Microsoft products or services, or to provide
customized services or technologies to you. We may disclose this information to
others, but not in a form that personally identifies you.

10.   AUDITS. During the Term and for 2 years thereafter, you will keep all
usual and proper records relating to the Software and any Eligible Products,
sufficient to determine your compliance with this Master Agreement, including
any amounts payable hereunder. You will permit an independent certified public
accountant we select (not on a contingent fee basis) to conduct an audit of all
of your records, information, personnel, and facilities for purposes of
verifying your compliance. The accountant will give you at least 5 days’ advance
notice of the audit, and will conduct it during your regular business hours. The
accountant will provide us a summary of its findings. If an audit does not
reveal a material lack of compliance with this Master Agreement, we will not
initiate another audit for at least one year after that audit. If an audit
reveals an underpayment of fees, you will pay us the unpaid amount. If the
underpayment is by more than 5% for any period, you will pay our costs
associated with the audit.

11.   YOUR WARRANTIES. You represent and warrant that (a) you have the right to
enter into and perform this Master Agreement; (b) there is no pending or
threatened dispute or controversy relating to Eligible Products; (c) Eligible
Products comply and will comply with all applicable laws; and (d) Eligible
Products do not and will not violate any third party intellectual property or
other legal rights.

12.   LEGAL EFFECT. This Master Agreement describes certain legal rights. You
may have other rights under the laws of your country. This Master Agreement does
not change your rights under the laws of your country if the laws of your
country do not permit it to do so.

13.   DISCLAIMER OF WARRANTY. Except for any express warranties in the specific
license terms for any Software and any services, trademarks, or logos we provide
you in connection with this Master Agreement, we provide such items “AS-IS.” You
bear the risk of using them. We give no express warranties, guarantees, or
conditions. To the extent permitted under your local laws, we exclude the
implied warranties of merchantability, fitness for a particular purpose, and
non-infringement. If we provide you with any marketing benefits under an
Addendum, we make no representations, assurances, or warranties regarding the
number of customers that you may gain or any other benefits that you may enjoy
as a result of the marketing benefits.

14.   LIMITATION ON AND EXCLUSION OF REMEDIES AND DAMAGES. You can recover from
us and our suppliers only direct damages up to the greater of the amount you
paid under this Master Agreement or U.S. $5.00. You cannot recover any other
damages, including lost profits or consequential, special, indirect, or
incidental damages. This limitation applies to (a) anything related to the
Software, services, content (including code) on third party Internet sites, or
third party programs; and (b) claims for breach of contract, breach of warranty,
guarantee or condition, strict liability, negligence, or other tort to the
extent permitted by applicable law. It also applies even if we knew or should
have known about the possibility of the damages. The above limitation or
exclusion may not apply to you because your country may not allow the exclusion
or limitation of incidental, consequential, or other damages.

15. INDEMNITY.

  15.1   Claims and Losses. You will defend us, our affiliates and successors,
and the officers, directors, employees, and agents of each (“Microsoft
Indemnitees”) against any and all threats, actions, suits, claims, demands, or
other proceedings brought by others, arising out of or relating to (a) the
marketing, distribution, or use of Eligible Products or modifications or
derivative works of the Software made by you or on your behalf, if such claims,
etc. would have been avoided by the exclusive use of the unmodified Software; or
(b) any facts that, if true, would be a breach of your

 



--------------------------------------------------------------------------------



 



      warranties or obligations in this Master Agreement, including obligations
in any Addendum (“Claims”). You will also indemnify and hold Microsoft
Indemnitees harmless from all damages, losses, liabilities, injuries, judgments,
fines, penalties, interest, assessments, costs, and expenses of any kind
attributable to Claims, including reasonable attorneys’ and experts’ fees
(“Losses”).     15.2   Procedures. We will promptly notify you of any Claim. We
will permit you, through counsel chosen by you and reasonably acceptable to us,
to answer and assume the defense of any Claim, and will cooperate with you at
your request and expense in all reasonable respects in the defense. You will not
be responsible for any settlement made by us without your written permission,
which permission shall not be unreasonably withheld. We may also employ separate
counsel and participate in the defense at our own expense. You may not settle
any Claim on behalf of a Microsoft Indemnitee, or publicize any settlement of a
Claim, without first obtaining our written permission, which we will not
unreasonably withhold.

16.   CONFIDENTIALITY. If you have signed a standard reciprocal Microsoft
Corporation Non-Disclosure Agreement (“NDA”) with us, then any Confidential
Information (as defined therein) relating to the subject matter of this Master
Agreement, including the terms of this Master Agreement, will be subject to the
NDA. If not (or if that NDA terminates during the Term), then the following
terms apply:

  16.1   Definition. The terms of this Master Agreement and any Addenda, and any
Software other than that which you may distribute or disclose under this Master
Agreement, are our “Confidential Information.”     16.2   Use. For 5 years after
entering into this Master Agreement, you may not disclose Confidential
Information to third parties. You may disclose Confidential Information only to
your employees and consultants who need to know the information to assist you.
You must have written agreements with them that protect the Confidential
Information at least as much as this Master Agreement.     16.3   Exclusions.
You may disclose Confidential Information in response to a judicial or
governmental order. You must first give written notice to us to allow us to seek
a protective order or otherwise protect the information. Confidential
Information does not include information that (a) becomes publicly known through
no wrongful act; (b) you received from a third party who did not breach
confidentiality obligations to Microsoft or its suppliers; or (c) you developed
independently.     16.4   Media Communications. Any press release or
communication to the press or public regarding this Master Agreement and the
parties’ relationship will be made only after prior consultation with and
written approval of each party. You may, however, publicly describe your
participation, if any, in specific Visual Studio partner programs in way that is
accurate, is not misleading in any way, and does not claim or imply Microsoft
endorsement of you or your Eligible Products.

17.   TERM AND TERMINATION.

  17.1   Term. This Master Agreement will become effective on the later of the
dates you and we sign it, and will end on the third-year anniversary of that
date, unless terminated earlier (“Term”).     17.2   Termination of Master
Agreement. During the Term, either party may immediately terminate this Master
Agreement (a) upon a material breach of this Master Agreement by the other
party, including breach of Sections 11, 16, or 18.5 or any infringement of the
first party’s proprietary rights; (b) if the other party does not cure any other
breach of this Master Agreement within 30 days after written notice; (c) upon
expiration or termination of the last remaining Addendum in effect between the
parties; or (d) if the other party is found bankrupt, admits its inability to
pay or ceases to pay debts as they become due, or otherwise can reasonably be
considered insolvent.

 



--------------------------------------------------------------------------------



 



  17.3   Termination of Addenda. During the Term, either party may immediately
terminate an Addendum (a) upon the other party’s material breach of the Addendum
or this Master Agreement; or (b) for any other breach of the Addendum or this
Master Agreement by the other party that is not cured within 30 days after
written notice. In addition, upon any expiration or other termination of this
Master Agreement, all Addenda will also terminate.     17.4   Effect of
Termination. Neither party will be responsible for any costs or damages
resulting from the termination of this Master Agreement or any Addendum in
accordance with this Master Agreement. Expiration or other termination of this
Master Agreement will not affect any external end user licenses you have
previously granted in accordance with this Master Agreement. In addition, unless
we terminate this Master Agreement or an Addendum for your material breach, you
may (a) for a period of 90 days after termination, continue to distribute copies
of Eligible Products in accordance with this Master Agreement that are in your
inventory or distribution channel as of the effective date of termination; and
(b) continue to exercise any rights granted hereunder as necessary to provide
external end users with technical support for copies of Eligible Products
licensed to them in accordance with this Master Agreement.     17.5   Return or
Destroy. Upon expiration or other termination of this Master Agreement or an
Addendum (or, if this Master Agreement gives you rights surviving such
expiration or other termination, as in Section 17.4, then after such license
rights expire), you must return or destroy all full or partial copies of the
Software in your possession or under your control within 30 days after the
termination date. At our request, you will certify such return or destruction in
writing     17.6   Survival. All definitions and Sections 8 through 18, together
with any terms in Addenda that are designated as surviving, will survive
expiration or termination of this Master Agreement. Upon any termination of an
Addendum but not this Master Agreement, the terms in Addendum designated as
surviving, together with the rest of this Master Agreement, will survive.

18.   GENERAL.

  18.1   Notices. All notices, authorizations, and requests relating to this
Master Agreement will be in writing. Notices will be deemed given on the day of
receipt by messenger, delivery service, email, fax, or U.S. mail (postage
prepaid, certified or registered, return receipt requested) and addressed as
follows (or to such other address as may be designated by written notice under
this Section):

         
If to us:
  If to you:  
 
     
To the entity specified in Exhibit A
  Name of entity: Borland Software Corporation  
Attention: VS Partner Program Manager
  Address: 20450 Stevens Creek Blvd.  
Copy to: VS Partner Program Attorney
  Suite 800, Cupertino, CA 95014-2265  
Email: vsipinfo@microsoft.com
  Attention: Terry Carroll  
 
  Fax: 408-517-2869  
 
  Email:

  18.2   Our Relationship. Even if we call you a “partner,” you are an
independent contractor for purposes of this Master Agreement. This Master
Agreement will not be construed as creating a partnership, joint venture,
agency, or franchise relationship or any fiduciary duty. You do not have the
power to (a) make any promise or warranty on behalf of us or our affiliates;
(b) vary any terms, conditions, warranties, or covenants by us or our
affiliates; or (c) grant any person any rights that we have not previously
authorized in writing.     18.3   Waivers. No waiver of any breach of any term
of this Master Agreement will constitute a waiver of any other breach of the
same or other terms. No waiver will be effective unless made in a writing signed
by an authorized representative of the waiving party.

 



--------------------------------------------------------------------------------



 



  18.4   Severability. If a court finds any term of this Master Agreement to be
unenforceable, unlawful, or invalid, that term will be enforced to the maximum
extent permissible so as to effect the intent of the parties, and the remainder
of this Master Agreement will continue in full force and effect.     18.5  
Assignment. You may not assign this Master Agreement, or any rights or
obligations in this Master Agreement, without our prior written consent. For
purposes of this Master Agreement, an “assignment” by you includes each of:
(a) a change in your beneficial ownership of greater than 20% (whether in a
single transaction or series of transactions) if you are a partnership, trust,
limited liability company, or other like entity; (b) your merger with another
party, whether or not you are the surviving entity; (c) the acquisition of more
than 20% of any class of your voting stock (or any class of non-voting security
convertible into voting stock) by another party (whether in a single transaction
or series of transactions); and (d) the sale or other transfer of more than 50%
of your assets (whether in one or multiple transactions).     18.6  
Governmental Approvals. You will, at your own expense, obtain and maintain in
full force and effect all governmental approvals or filings, if any, and comply
with all applicable laws and regulations, in connection with your performance
under this Master Agreement.     18.7   Export Restrictions. The Software may be
subject to United States export laws and regulations. You must comply with all
domestic and international export laws and regulations that apply to the
Software. These laws include restrictions on destinations, end users, and end
use. For additional information, see www.microsoft.com/exporting.     18.8  
Applicable Law. If you are based outside of the European Union, this Master
Agreement will be governed by the laws of the State of Washington and the United
States. Otherwise, this Master Agreement will be governed by the laws of
Ireland. The 1980 United Nations Convention on Contracts for the International
Sale of Goods will not apply to this Master Agreement.     18.9   Dispute
Resolution. If we bring an action to enforce this Master Agreement, we will
bring it in the jurisdiction where you are based. If you bring an action to
enforce this Master Agreement against any Microsoft affiliate located outside of
the European Union, you will bring it in the State of Washington, USA.
Otherwise, you will bring such action in Ireland. Either party may, however,
seek injunctive relief with respect to a violation of intellectual property
rights or confidentiality obligations in any appropriate jurisdiction.     18.10
  Entire agreement; Modifications. This Master Agreement, together with the NDA
(if any) and the terms for supplements, updates, Internet-based services and
support services that you use, is the entire agreement between you and us with
respect to the subject matter of this Master Agreement. Except as otherwise
provided herein, this Master Agreement will not be modified except by a
subsequent written agreement signed by your and our authorized representatives.

                      THE MICROSOFT ENTITY INDICATED IN   YOU:         EXHIBIT
A:            
 
                   
 
          Entity name:   Borland    
Signature:
Printed name:
  /s/ Darrell G. Malcolm
 
Darrell G. Malcolm       Signature:
Printed name:   /s/ Tod Nielsen
 
Tod Nielsen    
Date: 11 Aug 2006
      Date: 8/10/06    

 